DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The priority date is 05 December 2012. 

Response to Amendment
This Office Action is responsive to the amendment filed on 21 October 2022. As directed by the amendment: Claims 17, 20, 21, 23, 27, 30, 31, 33, and 36 have been amended and claims 1-16 are cancelled. Claims 17-36 currently stand pending in the application. 
The amendments to Claims 17, 20, 21, 23, 27, 30, 31, 33, and 36 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities have been resolved. Accordingly, the relevant claim objections have been withdrawn. 

Response to Arguments
Applicant’s arguments, see page 7, filed 21 October 2022, with respect to the objection to the specification, have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments, in the response dated 21 October 2022, with respect to the rejections under 35 U.S.C. § 103(a), have been fully considered but they are not persuasive. Applicant contends that because Zurschmiede (US 2013/0116694) does not describe the distal connection between its parts in FIG. 18 except to say that they are “fixed,” the rejection must necessarily rely on the drawings, and enlarges the distal end shown in FIG. 18 to demonstrate that the distal region of the outer sleeve has an increased thickness as the outer sleeve extends distally, suggesting that the inner opening does get smaller near its distal end. Applicant also notes the black triangles that project inwardly and speculates that they may be projections or ridges or threads. Examiner respectfully submits that because the drawings are not drawn to scale, as acknowledged by Applicant, an enlarging or zooming in of the drawing cannot be relied upon to disclose relative dimensions, since as shown in the enlarged FIG. 18 on page 9 of the Arguments, enlarging of a low quality drawing only succeeds in showing a somewhat pixelated figure that may diverge from the original intent of the drawing, which may not have been drawn in this zoomed scale. In other words, it is drawing false or at least unsupported conclusions. It would be equally supported from the drawings alone to conclude that the bore inner width is constant or that the bore inner width is not constant. However, the scales tip toward the formed instance since Zurschmiede does disclose that the difference in width between the bore 316 and the elongated shaft 346 is provided by the smaller diameter/outer width of the elongated shaft, which implies that the size of the bore is not significant in the difference in relative dimensions. Assuming arguendo, this lack of disclosure in Zurschmiede is acknowledged in the rejection, since the limitations are met with an obviousness rejection, where it would have been obvious to a person having ordinary skill in the art to provide the bore with a constant inner width to reduce manufacturing costs of a constant thickness tubular body, i.e. the smallest width of the bore at the first portion of the inner surface is not less than a width of the open first end of the bore. 
Applicant further contends that fixation of the second portion of the core member could not be achieved in a constant inner width bore because welding, which was presented in the rejection as a possible connection means, would necessarily deform the inner width of the outer sleeve to be smaller in order to engage the core. Examiner respectfully submits that there are various types of welding, and connecting the core member to the anchor member by welding would not necessarily deform the inner width of the outer sleeve to be smaller. For example, the interaction point where the core member touches the anchor member before welding may be maintained, with the weld produced along this connection line, with neither member changing dimension. The weld may utilize another material that bridges the connection line between the members such that although the weld material may be of a smaller dimension than the inner width of the outer sleeve, the inner width of the actual outer sleeve itself does not change, i.e. a different material may simply be added onto the inner surface of the outer sleeve, presenting a different dimension of the different material but not changing the outer sleeve itself. The nature of a weld also results in the core member and the outer sleeve chemically or physically bonded into one solid piece, such that at the actual weld line, there would no longer be a bore where an inner width may be measured, and apart from the actual weld line, the inner width of the outer sleeve would be unchanged. More generally, the connection means may comprise various techniques other than welding, and which would also not reduce or deform the inner width of the outer sleeve. 
Examiner also notes that the term “width” is not typically used to describe a dimension of a tubular body or bore, and does not impart the same meaning as “diameter,” and thus may be interpreted as the dimension taken between any two points in a plane of the anchor member and does not necessarily extend through a center point. In other words, the width may be any line parallel to the diameter, which lines decrease in length further from the center point/diameter. Therefore, a smallest width of the bore at the first portion of the inner surface may be the length of the shortest line drawable from point to point of the inner surface at the first portion; the width of the open first end of the bore may similarly be the length of the shortest line drawable from point to point of the inner surface at the open first end. A “shortest line drawable” is infinitely small and dictated by geometry and thus the same at the first portion and the open first end. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 27, 28, and 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2013/0116694 to Zurschmiede in view of U.S. Patent No. US 7,879,036 to Biedermann et al. (hereinafter, “Biedermann”). 
As to claim 27, Zurschmiede discloses a dynamic bone anchor (¶72-73), shown in FIGs. 17-18 and annotated FIG. 18 below, comprising an anchor member (342) having a first end (354), a second end (352), and an anchor axis extending through the first and second ends, the anchor member comprising a tubular body and a bone engagement structure (threading, 344) on at least a portion of an outer surface of the anchor member configured to engage a bone, the tubular body comprising an inner surface defining a bore (316) having an open first end corresponding to the first end of the anchor member, shown in FIG. 18, and an opposite second end (the bore has a second end at 352 where the bore 316 ends); a longitudinal core member (302) having a first portion (320 and 322), a second portion (321), and an elongated shaft (346) between the first and second portions (¶72), shown in FIG. 18, the second portion and the elongated shaft being insertable into the first end of the anchor member and moveable towards the second end of the anchor member (¶73), shown in FIG. 18, wherein the second portion defines a greatest outer width (width of 321) of any portion of the longitudinal core member that is insertable through the open first end of the bore (since the second portion 321 and part of the elongated shaft 346 are insertable through the first end of the bore, and the elongated shaft 346 has a smaller diameter/outer width than the second portion 321); wherein at a first position, shown in FIG. 18, the second portion of the core member is received in the bore and fixed axially to the anchor member (¶73) by engaging a first portion of the inner surface adjacent to the second end of the bore (the first portion of the inner surface is that portion against which the second portion 321 of the core member abuts, which is adjacent or next to the second, or distal, end of the bore because the second portion of the core member is fixed within a distal portion of the bore, ¶73) while the elongated shaft is spaced radially apart from the inner surface (due to the smaller diameter/outer width of the elongated shaft 346 relative to the bore), and the core member does not have a surface at or adjacent to the second portion that faces the first portion of the core member against which any portion of the anchor member is configured to abut (although a surface connecting the second portion 321 to the elongated shaft 346 faces the first portion, no portion of the anchor member 342 abuts this surface since this surface is within the bore of the anchor member and spaced away from the inner surface of the tubular body). 

    PNG
    media_image1.png
    621
    650
    media_image1.png
    Greyscale

Zurschmiede, Figure 18

As to claim 30, Zurschmiede discloses the dynamic bone anchor of claim 27, wherein the bone engagement structure (344) comprises a thread-like structure (under broadest reasonable interpretation, a thread 344 is as thread-like a structure as possible) configured to adjust a depth of the anchor member when engaging the bone. 
As to claim 31, Zurschmiede discloses the dynamic bone anchor of claim 30, wherein the thread-like structure is configured such that after insertion of the anchor member into a core hole, turning of the anchor member in a first direction is configured to cause the anchor member to be moved in an insertion direction deeper in the core hole, and turning of the anchor member in a second direction is configured to cause the anchor member to be moved in the core hole opposite to the insertion direction (due to the helical nature of a thread, turning in one direction or another will result in insertion or backing out, depending on the left or right handedness of the thread). 
As to claim 34, Zurschmiede discloses the dynamic bone anchor of claim 27, wherein the first portion (320 and 322) of the core member comprises a head (322) (¶72), shown in FIG. 18. 
As to claim 35, Zurschmiede discloses the dynamic bone anchor of claim 27, wherein the core member (302) further comprises a tip portion (pointed distal end at 308) adjacent to the second portion (portion 321 that engages the inner surface of the tubular body), shown in FIG. 18. 
Although Zurschmiede appears to show in FIG. 18 that the second portion of the core member engages a first portion of the inner surface adjacent to the second end of the bore, where a smallest width of the bore at the first portion of the inner surface, i.e. at the portion of the inner surface against which the core member abuts, is not less than a width of the open first end of the bore (a difference in width between the bore 316 and the elongated shaft 346 is provided by the smaller diameter/outer width of the elongated shaft while the bore width appears to remain constant along the tubular body length, shown in FIG. 18), assuming arguendo, Zurschmiede is silent as to wherein at a first position, the second portion of the core member engages a first portion of the inner surface adjacent to the second end of the bore, where a smallest width of the bore at the first portion of the inner surface is not less than a width of the open first end of the bore (claim 27). 
At the time of invention, it would have been obvious to a person having ordinary skill in the art to provide the bore with a constant inner width along the length of the tubular body, such that the part of the bore where the second portion of the core member engages the first portion of the inner surface of the tubular body has a smallest width that is the same width as, i.e. is not less than, a width of the open first end of the bore, to provide a constant thickness of the tubular body (to achieve the constant outer diameter shown in FIG. 17) thus resulting in ease of and reduced costs associated with manufacture. Zurschmiede shows in FIG. 18 that the difference in width between the bore 316 and the elongated shaft 346 is provided by the smaller diameter/outer width of the elongated shaft (¶73) while the bore width appears to remain constant. Fixation of the second portion of the core member in the bore of the anchor member may then proceed via welding or other connection means once the greatest outer width of the second portion reaches the second end of the bore where it is to be fixed as required by Zurschmiede. 
Zurschmiede is silent as to wherein the anchor member is made at least partially of a first material that comprises a shape memory alloy having superelasticity (claim 27); wherein the first material comprises a Ni-Ti based shape memory alloy (claim 28); wherein the thread-like structure comprises a plurality of barb elements (claim 32); and wherein each barb element is moveable between a first position adjacent to a surface of the tubular body and a second position farther from the surface of the tubular body than the first position, and wherein at least a portion of a free cutting edge of the barb elements is inclined at an angle corresponding to a helical angle that extends for at least one full turn around the anchor axis (claim 33). 
As to claim 27, Biedermann teaches a bone anchor (1), shown in FIGs. 1-3, in the same field of endeavor of orthopedic bone implants, comprising an anchor member (2) (col. 2 / ll. 67) having a first end, a second end, and an anchor axis (M) extending through the first and second ends, shown in FIG. 1, the anchor member comprising a tubular body (10) and a bone engagement structure (12s) on at least a portion of an outer surface of the anchor member configured to engage a bone (col. 3 / ll. 37-53), wherein the anchor member is made at least partially of a first material that comprises a shape memory alloy having superelasticity (col. 4 / ll. 32-37).  
As to claim 28, Biedermann teaches the dynamic bone anchor of claim 27, wherein the first material comprises a Ni-Ti based shape memory alloy (col. 4 / ll. 32-37). 
As to claim 30, Biedermann teaches the dynamic bone anchor of claim 27, wherein the bone engagement structure (12s) comprises a thread-like structure (barb elements 12 are thread-like when taken as a whole, due to the arrangement of their cutting edges on a helical line S to form an interrupted thread-like structure) configured to adjust a depth of the anchor member when engaging the bone (col. 3 / ll. 46-53, col. 5 / ll. 4-13), shown in FIG. 3. 
As to claim 31, Biedermann teaches the dynamic bone anchor of claim 30, wherein the thread-like structure is configured such that after insertion of the anchor member into a core hole, turning of the anchor member in a first direction is configured to cause the anchor member to be moved in an insertion direction deeper in the core hole, and turning of the anchor member in a second direction is configured to cause the anchor member to be moved in the core hole opposite to the insertion direction (col. 4 / ll. 57 – col. 5 / ll. 13). 
As to claim 32, Biedermann teaches the dynamic bone anchor of claim 30, wherein the thread-like structure comprises a plurality of barb elements (12) (col. 3 / ll. 37-53). 
As to claim 33, Biedermann teaches the dynamic bone anchor of claim 32, wherein each barb element is moveable between a first position adjacent to a surface of the tubular body (col. 4 / ll. 58-62) and a second position farther from the surface of the tubular body than the first position of the respective barb element (col. 4 / ll. 65 – col. 5 / ll. 3), and wherein at least a portion of a free cutting edge (14) of each of the barb elements is inclined at an angle () corresponding to a helical angle (of helical line S) that extends for at least one full turn around the anchor axis, shown in FIG. 3. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to modify Zurschmiede’s anchor member to have a plurality of barb elements arranged in a thread-like manner, to replace the threads disclosed in Zurschmiede, since as taught by Biedermann, a plurality of barb elements arranged in a thread-like manner allow initial insertion of the anchor member into a core hole with the barb elements in a first position adjacent to a surface of the anchor member (i.e. collapsed to be adjacent the outer surface of the anchor member), compressible due to their elasticity, which allows this initial insertion of the anchor member into the core hole to be achieved in a rapid and smooth way without interference from a protruding thread that could damage the bone. The return of the barb elements to a second position farther from the surface of the anchor member, into the thread-like arrangement of the barb elements, then allows for final positioning of the anchor member by turning of the anchor member in one direction or another, resulting in further insertion into the core hole or backing out, based on the left or right handedness of the helical line S on which the free cutting edges of the barb elements are arranged. This final positioning using rotating along the thread-like barb elements like a screw thread allows for minute and precise depth adjustments. Further, at the time of invention, it would have been obvious to a person having ordinary skill in the art to modify Zurschmiede’s anchor member to be made at least partially of a first material that comprises a Ni-Ti based shape memory alloy having superelasticity, so that the barb elements may return to the second position, into the thread-like arrangement of the barb elements, based on a temperature change dictated by the Ni-Ti based shape memory alloy, so that, for example, upon encountering body temperature when the anchor member has been initially inserted into the core hole, the barb elements return from their collapsed first position to their shape set protruding second position based on the superelasticity of the alloy so that this second position is automatically achieved after insertion into the body to prevent the anchor member from being pulled out or falling out of the core hole and to allow for the precise threaded adjustments using the thread-like barb elements as described above. The superelasticity of the barb elements offers security in anchoring in the second position while reducing the amount of force and time required to press or rotate the anchor member into bone with the barb elements in the first position, resulting in less damage to surrounding bone and reduced surgical time. 

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zurschmiede in view of Biedermann (hereinafter, “Zurschmiede/Biedermann”), as applied to claims 27, 28, and 30-35 above, and further in view of U.S. Patent Application Publication No. US 2009/0157123 to Appenzeller et al. (hereinafter, “Appenzeller”). 
As to claim 29, Zurschmiede/Biedermann disclose wherein the second portion of the core member is fixed to the anchor member (Zurschmiede, ¶73) but are silent as to wherein the fixation is by a press-fit connection. 
As to claim 27, Appenzeller teaches a bone anchor (¶59), shown in FIG. 2, in the same field of endeavor of orthopedic bone implants, comprising an anchor member (20’) having a first end (22’), a second end (24’), and an anchor axis extending through the first and second ends, the anchor member comprising a tubular body and a bone engagement structure (27’) on at least a portion of an outer surface of the anchor member configured to engage a bone, the tubular body comprising an inner surface defining a bore (28’) having an open first end corresponding to the first end of the anchor member and an opposite second end; a longitudinal core member (40’) having a first portion (42’), and a second portion (50’), the second portion being insertable into the first end of the anchor member and moveable towards the second end of the anchor member, shown in FIG. 2, wherein the second portion defines a greatest outer width of any portion of the longitudinal core member that is insertable through the open first end of the bore; wherein at a first position, shown in FIG. 2, the second portion of the core member is received in the bore and fixed axially to the anchor member by engaging the inner surface of the bore, and the core member does not have a surface at or adjacent to the second portion that faces the first portion of the core member against which any portion of the anchor member is configured to abut. 
As to claim 29, Appenzeller teaches the dynamic bone anchor of claim 27, wherein the second portion (50’) of the core member is fixed to the anchor member by a press-fit connection (¶66). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to fix the second portion (Zurschmiede, 321) of the core member (Zurschmiede, 302) in Zurschmiede/Biedermann to the anchor member (Zurschmiede, 342) by a press-fit connection between the second portion of the core member and the inner surface of the bore, since as taught by Appenzeller, press-fitting between two concentric cylindrical structures is one of a variety of coupling means (Appenzeller, ¶66); using a press-fit connection would be obvious to try when choosing from a finite number of identified, predictable solutions (such as those coupling means described by Appenzeller), with a reasonable expectation of success (of coupling); and a press-fit connection would reduce assembly time and cost since it does not require further securing steps or materials that other coupling means such as a weld or adhesive would. Although Zurschmiede does not disclose how the second portion of the core member is fixed to the anchor member, the fixation itself is disclosed, and appears to be achieved by one of either welding (see Zurschmiede, FIG. 18) or press-fit, since the greatest outer width of the second portion (Zurschmiede, 321) appears to have the same width as the inner width of the bore (Zurschmiede, 316). Appenzeller teaches that a second portion of a core member that is received in a bore with a constant width/diameter along its length, such as shown in FIG. 2, may be fixed by press-fit connection in its final seated position after insertion through the first end of the bore to reach the distal end of the bore (Appenzeller, ¶66), which would be applicable to Zurschmiede’s second portion of the core member being fixed to the anchor member by press-fit connection, with the bore in Zurschmiede modified as described above with respect to claim 27, to have the same width at the open first end and at the portion where the core member engages the inner surface of the bore. 


Allowable Subject Matter
Claims 17-26 are allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775